                                               January 8, 2021


Via ECF
The Honorable Dora L. Irizarry
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                       Re: United States v. Anthony Rodriguez
                           19-cr-460 (DLI)

Your Honor:

         We represent Mr. Rodriguez on the above indictment, charging him with being a felon in
possession pursuant to 18 U.S.C. § 922(g). Mr. Rodriguez, who suffers from diabetes and high
cholesterol, has been in pretrial detention at the Metropolitan Detention Center (MDC) since his
initial appearance in September 2019. He has now completed the one-year sentence for a parole
violation that he was serving at the time of his arrest.

        We write to respectfully request that the Court order Mr. Rodriguez released on a
$100,000 personal recognizance bond, co-signed by his wife, his brother and his mother, and
under home confinement with location monitoring at his mother and brother's residence in
Brooklyn. Mr. Rodriguez’s mother, Dabryne Bowman would also serve as a third-party
custodian, obligating her to report any bond violations to the Court. The government has
interviewed the proposed sureties and does not oppose Mr. Rodriguez's release on this
combination of strict conditions and strong sureties

        Pretrial Services has also interviewed and completed background checks on the proposed
sureties. Pretrial likewise finds that the proposed bail conditions will ameliorate any risk of flight
or danger to the community, and recommends Mr. Rodriguez's release, as set forth in the
addendum to the Pretrial Report submitted to the Court yesterday.
        The information regarding the proposed sureties, which is set forth in Pretrial’s addendum, is
as follows:

      - Mr. Rodriguez’s wife, Hope Pascal Rodriguez, lives in Brooklyn and is employed as a sales
manager at Macy’s Downtown Brooklyn, with an annual salary of $67,000.

      - Mr. Rodriguez’s brother, Vernon Cabble, lives in Brooklyn with their mother and is
employed as a Safety Monitor at Manhattan Psychiatric, earning an annual salary of $45,000.

        - Mr. Rodriguez’s mother, Dybrine Bowman, receives mental health disability benefits of
$700 per month. As noted, however, Ms. Bowman affirmed she would be willing to act as third-
party custodian, and Mr. Rodriguez would be living with her (and Mr. Cabble) at her residence at
2155 Pitkin Avenue, Apt. 3C, Brooklyn, New York.

       We thank the Court for its consideration.

                                       Respectfully Submitted,

                                              /s/
                                       Kannan Sundaram
                                       Tamara Giwa
                                       Attorneys for Anthony Rodriguez


cc:    Andrew Wang
       Assistant U.S. Attorney

       Chijioke Ezenyilimba
       Melony Bedford
       U.S. Pretrial Services




                                                  2
